Citation Nr: 1509135	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  13-04 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to an initial rating in excess of 10 percent for left knee degenerative joint disease with mild bursitis.

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for a left hip disability.

6.  Entitlement to service connection for a right hip disability.

7.  Entitlement to service connection for a left ankle disability.

8.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a right knee disability.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to March 1988.  He is recipient of the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina (hereinafter Agency of Original Jurisdiction (AOJ)).  An April 2011 AOJ rating decision granted service connection for PTSD and assigned an initial 30 percent rating effective June 10, 2010.  The Veteran appealed the initial rating assigned.  A December 2012 AOJ rating decision awarded a 50 percent rating for PTSD effective June 10, 2010.  Additionally, a September 2011 AOJ rating decision addressed multiple claims, to include a denial of service connection for degenerative disc and joint disease of the lumbar spine; however, the Veteran limited his appeal to the denial of service connection for a back disorder.  

Finally, a February 2014 rating decision granted service connection for patellar spurring of the left knee and assigned an initial noncompensable rating, effective February 5, 2013; denied service connection for cervical spine, left hip, right hip, and left ankle disabilities; and determined that the claim for service connection for a right knee disability remained denied because the evidence submitted was not new and material.  Thereafter, a March 2014 rating decision recharacterized the Veteran's left knee disability as left knee degenerative joint disease with mild bursitis and assigned an initial 10 percent rating, effective February 5, 2013.

In December 2014, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the record.  At the hearing, the Veteran waived AOJ consideration of additional evidence added to the record since its last adjudication in the January 2013 supplemental statement of the case, to include subsequent VA treatment records that would be provided to the Board at a later date.  38 C.F.R. § 20.1304(c) (2014).  Thereafter, in December 2014, the Veteran's representative submitted updated VA treatment records.  Therefore, the Board may properly consider such newly received evidence.  

This appeal has been processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims processing systems.  

The issues pertaining to entitlement to a higher initial rating for PTSD and service connection for a back disorder are addressed in the decision below.  The remainder of the issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's PTSD has more closely approximated occupational and social impairment with deficiencies in most areas, to include work, thinking, mood, and social relationships, due to symptoms such as severe blunted affect; intrusive thoughts, flashbacks and nightmares of stressor events; hypervigilance with physiologic response; severe avoidance, estrangement and detachment from others; occasionally impaired speech; recurrent suicidal ideations; episodes of inappropriate behavior; difficulty in adapting to stressful circumstances; and severe impairment of the ability to establish and maintain effective relationships, but without more severe manifestations that more nearly approximate total occupational and social impairment.

2.  Resolving all doubt in favor of the Veteran, his degenerative disc and joint disease of the lumbar spine results from his parachute duties during active duty service.


CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.130, Diagnostic Code (DC) 9411 (2014).

2.  The criteria for entitlement to service connection for degenerative disc and joint disease of the lumbar spine are met.  38 U.S.C.A. §§ 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	
In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

As the Board's decision to grant service connection for degenerative disc and joint disease of the lumbar spine herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the VCAA and the implementing regulations. 

With respect to the PTSD claim, a June 2010 letter, sent prior to the initial decision issued in April 2011, advised the Veteran of the evidence and information necessary to substantiate his underlying service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Thereafter, the AOJ granted service connection for PTSD in the April 2011 rating decision.  The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for such disability from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his PTSD was granted and an initial rating was assigned in the April 2011 rating decision on appeal. Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting the claimant in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished and, therefore, appellate review may proceed without prejudice to the Veteran for the claims decided on appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the Veteran's STRs as well as post-service VA treatment records have been obtained and considered.  There are no outstanding requests to obtain any private treatment records which the Veteran has both identified and authorized VA to obtain on his behalf.  Additionally, the Board is unaware of any relevant records in the possession of the Social Security Administration (SSA).  Furthermore, the Board notes that the Veteran testified at his Board hearing that he was in receipt of VA vocational rehabilitation benefits, but such records are not contained in the file.   However, as the Board herein grants a 70 percent rating, which contemplates occupational impairment with deficiencies in most areas, the only remaining inquiry is whether his PTSD results in total social and occupational impairment.  In this regard, the Board finds that the Veteran's vocational rehabilitation records are irrelevant to such inquiry.  Specifically, the record, to include the Veteran's own statements, indicate that he has been employed by VA during the entire appeal period.  Therefore, regardless of the findings noted by the vocational rehabilitation counselors, as he is working full-time, it cannot be said that his PTSD results in total occupational impairment.  As such, the Board finds that VA has satisfied its duty to assist in this regard.

VA also obtained VA Compensation and Pension (C&P) examinations to evaluate the nature and severity of the Veteran's PTSD in November 2010 and November 2011.  Neither the Veteran nor his representative has alleged that such examinations are inadequate for rating purposes.  Moreover, the Board finds that these examinations are adequate in order to evaluate the Veteran's service-connected PTSD as they include an interview with the Veteran, a review of the record, and a full examination, addressing the relevant rating criteria.  

More importantly, the Board notes that the VA C&P examination reports are supplemented by multiple psychiatric consultations in the VA clinic setting and a physician statement describing the Veteran's behavior in the workplace environment.  As discussed below, the Veteran's severe blunted affect due to PTSD has impaired his ability to fully discuss his overall PTSD symptomatology to VA clinicians, to include the C&P examiners.  In this particular case, the Board finds that the most probative medical evidence concerning the social and industrial impairment caused by the Veteran's PTSD consists of the Veteran's primary VA clinical psychiatrist - who has a history of treating the Veteran for many years with most consultations lasting 45 to 50 minutes in length - as well as the VA physician observations of the Veteran in the workplace setting. 

As addressed below, the Board awards an initial 70 percent rating for PTSD for the entire period.  The Board observes that, while the Veteran's VA psychiatrist has described periods of a worsening of PTSD symptoms after the last VA examination in November 2011, the remaining issue on appeal concerns entitlement to a 100 percent schedular rating for PTSD.  The Board finds no credible lay or medical evidence demonstrating that a 100 percent schedular may be warranted for any time during the appeal period, to include after the last VA examination performed in November 2011.  Additionally, as discussed above, the best evidence in this case consists of the psychiatric consultations in the clinic setting wherein the Veteran is more capable of expressing his PTSD symptomatology.  Thus, there is no duty to provide further medical examination on this initial rating claim.  See VAOPGCPREC 11-95 (Apr. 7, 1995). 

In November 2014, the Veteran was provided the opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the November 2014hearing, the undersigned noted the issues on appeal.  Testimony regarding the nature and severity of the symptoms associated with the Veteran's PTSD was solicited.  Additionally, information regarding the impact of such disabilities on the Veteran's daily life and employability was obtained.  At that hearing, it was noted that additional VA clinic records had been associated with the record since the last AOJ adjudication of this claim.  At that time, the Veteran waived AOJ consideration of this evidence in the first instance.  As such, the hearing focused on the elements necessary to substantiate the Veteran's initial rating claim.  The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearing.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any relevant evidence that might be available that had not been submitted with respect to the issues on appeal.  Under these circumstances, nothing gives rise to the possibility that evidence has been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Overall, the Board finds that the evidence of record is sufficient to decide the claims being decided on appeal and that there is no reasonable possibility that any further assistance would aid in substantiating these claims.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Initial rating for PTSD

The Veteran seeks an initial disability rating greater than 50 percent for his service-connected PTSD.  Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's service-connected PTSD is evaluated under the criteria of DC 9411.  See 38 C.F.R. § 4.130.  A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual. 

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

Descriptive words such as "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The Board notes that the Veteran holds psychiatric diagnoses other than PTSD, which include anxiety disorder not otherwise specified (NOS) and depression.  The Board notes that PTSD is considered an anxiety disorder, see 38 C.F.R. § 4.130, and the Veteran's VA treating clinicians have stated that the Veteran's depression is secondary to his PTSD.  Thus, the Board considers all manifested psychiatric symptoms as being due to service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (holding that, when it is not possible to separate the effects of a nonservice-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability).

Applying the criteria to the facts of this case, the Board finds that the Veteran has met the criteria for a 70 percent rating for his PTSD, but no higher, for the entire appeal period.  In this respect, the credible lay and medical evidence establishes that the Veteran's PTSD has more closely approximated occupational and social impairment with deficiencies in most areas, to include work, thinking, mood, and social relationships, due to symptoms such as severe blunted affect; intrusive thoughts, flashbacks and nightmares of stressor events; hypervigilance with physiologic response; severe avoidance, estrangement and detachment from others; occasionally impaired speech; recurrent suicidal ideations; episodes of inappropriate behavior; difficulty in adapting to stressful circumstances; and severe impairment of the ability to establish and maintain effective relationships, but without more severe manifestations that more nearly approximate total occupational and social impairment.

At the outset, the Board notes that it has reviewed all the evidence in the Veteran's claims file.  There is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Historically, the Veteran served with Special Forces during his active military service.  His awards include the Combat Infantryman Badge.  His STRs are significant for an instance of acute situational anxiety in February 1978 wherein he expressed suicidal ideations.  He was discharged with a diagnosis of personality disorder.

The post-service record reflects that, for the entire appeal period, the Veteran has worked at a VA hospital engaged in substantially gainful employment.  He has medical training, and has progressed towards earning a nursing degree.  Overall, this evidence tends to weigh against a finding of work place deficiency of such severity to warrant a 70 percent rating.

The Board also observes that the Veteran has been afforded two separate VA C&P examinations.  On VA C&P PTSD examination in November 2010, the Veteran described PTSD symptoms of intrusive thoughts, poor sleep with difficulty initiating and maintaining sleep, depressed mood, difficulty in managing his reactions to stress, difficulty managing his anger, being isolated and withdrawn from others, panic attacks and almost constant anxiety.  He denied suicidal or homicidal thoughts.  He had been working as a surgical technician at a VA hospital.  He described difficulty attaining further education because of an identity change related to his Special Forces service, which created difficulties in proving that he had finished high school.  

On mental status examination, the Veteran was described as pleasant.  He was well-dressed and groomed.  His speech was coherent and goal-directed although somewhat pressured.  His thought process was oriented and devoid of delusional content.  There was no evidence of thought or perceptual disturbance.  The Veteran's depression and anxiety were evident by his affect and report.  His attention and concentration were fair.  His impulse control and impulse judgment were described as good.  The Veteran's fund of information and level of intelligence was described as average.  The examiner diagnosed PTSD and assigned a GAF score of 50. 

On VA C&P examination in November 2011, the examiner found that the Veteran's PTSD symptoms included recurrent recollection of distressing events, avoidance of stressor events, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, restricted range of affect, sleep difficulty, irritability or outbursts of anger, depressed mood, anxiety, flattened affect, and difficulty in establishing and maintaining effective work and social relationships.  The examiner diagnosed PTSD and assigned a GAF score of 50, which was described as resulting in inefficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior self-care and conversation.

Overall, the November 2010 and November 2011 VA C&P examination reports do not appear to disclose symptomatology consistent with a 70 percent rating under DC 9411.

However, the evidentiary record has been supplemented by extensive psychiatric consultations in the VA clinic setting.  The Veteran first sought VA treatment for his PTSD in August 2010 wherein he reported symptoms of intrusive thoughts, flashbacks and nightmares of stressor events.  He avoided crowds, and described having a "relationship with the night" by either working, working out in gym, or just staying up.  He described avoidance, estrangement, and detachment from others.  He had periods of decreased sleep, energy, fatigue and concentration.  He admitted to suicidal ideations (SI) "at times" but denied a current intent.  He reported weekly anxiety spells associated with anger, increased heart rate (HR), increased sweating, shortness of breath (sob), choking, dry mouth feeling, chest pain and heartburn.  Another evaluation that same month was significant for findings of hyperverbalness with occasionally tangential, circumstantial, and mildly pressured speech.  

In pertinent part, the Veteran began counseling with VA clinical psychologist R.H.H., Ph.D., in January 2011.  This clinical psychologist has treated the Veteran throughout the remainder of the appeal period with most consultations lasting between 45 to 50 minutes in length.  In general, this psychologist has described the Veteran as demonstrating a blunted affect so severe it was difficult for the Veteran to describe his thoughts.  The Veteran self-described having a "stress engineered thantos" which made him numb to death and less adverse to suicidal ideations.  He reported suicidal ideations as a "permanent thought, every minute of every day."  In November 2012, this clinical psychologist provided a GAF score of 50 for the Veteran's PTSD, describing the Veteran's ability to maintain friendships as being in the severe range with a severe blunted affect.  His emotional and interpersonal areas of function were the most impaired and in the severe range.  However, the Veteran was still able to maintain work performance as he focused his mind off of other deficits.

The record also includes a November 2011 letter from a VA emergency room physician who had worked with the Veteran since 2009.  This examiner described the Veteran as having moderate to severe PTSD based on his daily interactions with other veterans.  The Veteran was described as demonstrating evidence of paranoia and delusional thought.  For example, the Veteran thought that his co-workers had been accessing his medical records.  The Veteran was further described as almost always presenting with a flattened emotional affect and almost no emotional range of expression.  His speech was often irrelevant to the current setting and circumstance with continual comparisons and contrasting of daily life to his military experiences.  The Veteran had a near-constant depressive mood which made it difficult for him to effectively focus on short-term goals necessary to get through an average day, which had caused him considerable difficulty in employment and educational settings that severely limited his opportunities and potential for advancement.  The Veteran's frustration led to frequent and persistent suicidal ideations which were at least weekly and sometimes more often.  The Veteran had anger outbursts which could, at times, be frightening.  He demonstrated poor impulse control with variably impaired judgment during times when he appeared to revert to a military mode.  He was ritualistic by wearing military style clothing on a daily basis.  He often preferred to be in a dark quiet room sitting in a chair for hours at a time.  At times, the Veteran would repeatedly discuss details of covert operational settings with a very stereo-typical speech as if he was reliving his operational military experiences.  

The VA emergency room physician further described the Veteran as having extreme difficulty establishing and maintaining personal and intimate relationships.  He did not adapt well or at all to changing interpersonal milieus.  His former girlfriend had stated in confidence that the Veteran would often talk to himself when in his room and being seemingly oblivious or unconcerned about the reaction of those present.  It was noted that the Veteran was continually obsessive about his physical health and would spend hours alone at a 24-hr gym.  His anger was a special concern when it became inappropriate and irrationally displayed often without apparent provocation.  The VA physician had never witnessed the Veteran being violent, but it was believed that the Veteran could easily become violent with potentially disastrous consequences.  The VA examiner commented that the Veteran could not express insight or problem solving aptitude concerning his difficulties which would be expected of someone of his high intelligence.  Finally, it was noted that the Veteran likely did not divulge the extent of his problems to the VA C&P examiners.

The Board notes that the VA emergency room physician's observations are generally consistent with the multiple psychological consultations performed by Dr. R.H.H.  Notably, in April 2011, the AOJ made efforts to provide the Veteran the number for VA's suicide hotline after he had an anger outburst over the delay in adjudicating his compensation claims.  He was described as yelling and threatening to blow his brains out.  In November 2012, the Veteran was described as having no close friends, leaving work immediately after work, working out alone in the gym at night, and having a "profound" detachment from others.  His PTSD was so "severe" that he had no social goals.  In September 2013, he received a "write up" from his supervisor due to a conflict with another VA employee.  In the winter of 2013, the police made a welfare check to the Veteran's home after he voiced suicidal thoughts.  

Additionally, while Dr. R.H.H. described the Veteran as doing moderately well at work, Dr. R.H.H. also commented that the Veteran's PTSD and depression were having a chronic impact on his work as seen by fact that he was working below his level of ability and that his PTSD symptoms of irritability, interpersonal problems and distrust made him move jobs, take night shift jobs, or work below a level of complexity to avoid supervisors and co-workers.  The Veteran was described as feeling ostracized at work and distrusting his co-workers.  Moreover, while the Veteran oftentimes denied suicidal ideations, Dr. R.H.H. described the Veteran as having chronic intrusive thoughts multiple times per week.

Finally, at his November 2014 Board hearing, the Veteran testified to severe PTSD symptomatology, to include not having social relationships, difficulty fitting in, being on probation at work, difficulty with sleep and short-term memory, problems with relating to people, experiencing suicidal and homicidal ideations, occasional problems with personal hygiene, and having anger and irritability issues.

Based on the entirety of the evidence, the Board finds that the Veteran's PTSD has more closely approximated occupational and social impairment with deficiencies in most areas, to include work, thinking, mood, and social relationships, due to symptoms such as severe blunted affect; intrusive thoughts, flashbacks and nightmares of stressor events; hypervigilance with physiologic response; severe avoidance, estrangement and detachment from others; occasionally impaired speech; recurrent suicidal ideations; episodes of inappropriate behavior; difficulty in adapting to stressful circumstances; and severe impairment of the ability to establish and maintain effective relationships, but without more severe manifestations that more nearly approximate total occupational and social impairment.  Thus, the criteria for a 70 percent rating for PTSD have been met for the entire appeal period.

The Board further finds that the preponderance of the evidence establishes that the criteria for a 100 percent rating under DC 9411 have not been met for any time during the appeal period.  Notably, the Veteran has been gainfully employed during the entire appeal period which is not consistent with a finding of "total" occupational impairment.  The Veteran clearly has severe social impairment with virtually no social relations outside the work setting.  However, the Veteran has been reported as having a girlfriend at one point.  Notably, the disability rating for PTSD cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran also does not demonstrate the examples of impairment supporting a 100 percent schedular rating.  There is no lay or medical evidence of disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  Rather, the Veteran's mental status examinations in the clinic setting and during the November 2010 and November 2011 VA C&P examinations show that his orientation and memory have been intact.  Furthermore, while the Veteran testified that he had occasional problems with personal hygiene, there is no evidence of an intermittent inability to perform activities of daily living.

The Veteran has demonstrated, at times, speech with features of pressure, circumstantiality and tangentiality.  He has had anger outbursts as well as conflicts with co-workers due to distrust and paranoia of co-worker interference with his medical records.  He has had two instances wherein safety checks were felt warranted.

However, the medical records and Veteran's own description of functioning does not describe "gross impairment" in thought processes or communication, "persistent" delusions or hallucinations, or "grossly" inappropriate behavior.  He has never hurt himself or others. 

Additionally, the Veteran's overall psychological, social and occupational functioning during the appeal period, as measured by GAF scores ranging from 50 to 60, represent less than total impairment of occupational and social functioning.

Taking into account all of these factors, the Board finds that the Veteran does not meet, or more nearly approximate, the criteria for a 100 percent rating under DC 9411 for any time during the appeal period.  In so finding, the Board has found that the descriptions of symptomatology and limitations provided by the Veteran to be credible and consistent with the evidentiary record.  Notably, the Veteran has some medical training within which to provide insight into his PTSD disability.  The severity of his overall disability has been established by a 70 percent schedular rating for the entire appeal period.  To the extent that he argues for entitlement to a 100 percent schedular rating, the Board finds that the preponderance of the credible lay and medical evidence weighs against a finding of total industrial and social impairment.  There is no further doubt of material fact to be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Board has considered whether a staged rating is appropriate for the Veteran's service-connected PTSD for any time during the appeal period.  Notably, the clinic evaluations by Dr. R.H.H. describe an exacerbation of the Veteran's PTSD symptoms after a welfare check was performed at his home in the winter of 2013.  However, the Board notes that these evaluations also demonstrate some episodes of less severe PTSD symptoms.  Overall, the Board finds that his symptomatology has been stable throughout the appeal as it pertains to the applicable rating criteria.  See 38 C.F.R. § 4.126(a) (when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered).  Therefore, assigning a staged rating for the Veteran's PTSD is not warranted. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the AOJ or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. 

If the AOJ or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the AOJ or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the AOJ or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id. 

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects of his service-connected PTSD has had on his activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular rating.  The rating criteria for evaluating a psychiatric disability provides samples which support a particular rating but allows for consideration of all aspects of disability which affect social and occupational impairment.  As instructed in Mauerhan, the Board has considered all of the Veteran's reported psychiatric symptomatology in the assigned 70 percent rating.  The Board has also considered whether a higher rating still is warranted based upon the frequency, duration and severity of symptoms, but the criteria for a 100 percent rating are not met.  In short, the Board finds that the assigned schedular evaluation is adequate.  The Board observes that the Veteran believes that he is underemployed as a result of his PTSD.  As noted in Thun, a Veteran may experience a lesser impairment of earning capacity than average for their disability but such a factor cannot be used to justify extraschedular consideration. 

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the appeal does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary.  

Thus, the criteria for referring the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation have not been met.

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating based in individual unemployability due to service-connected disabilities (TDIU) is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  Here, the Veteran has been gainfully employed as a VA employee for the entire appeal period.  There is no allegation that his service-connected PTSD has resulted in unemployment.  As such, the issue of unemployability is not raised by the record.  Therefore, consideration of a TDIU is not warranted. 

The Board has also considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for an initial rating greater than 70 percent for any time during the appeal period.  Therefore, the benefit of the doubt doctrine is not applicable.  38 C.F.R. §§ 4.3, 4.7. 

III.  Service Connection Analysis

The Veteran contends that his currently manifested lumbar spine disability results from his parachute jump duties during active service.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active peacetime service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Briefly summarized, the Veteran served on active duty from April 1980 to March 1988.  His Department of Defense Form 214 reflects, inter alia, that he was awarded the Senior Parachute Badge and the Air Assault Badge.  He served in Special Forces and was awarded the Combat Infantryman Badge although he served during a period of peacetime service as defined by Congress.  See 38 C.F.R. § 3.2.  He received imminent danger pay for service in Grenada in November 1983.  He has described making over 400 parachute jumps.  Overall, the Board finds that the Veteran's reported history of making over 400 parachute jumps during service to be credible and consistent with his known circumstances of service.  38 U.S.C.A. § 1154.

The Veteran's STRs do not document any instance of lumbar spine disability or injury.  Rather, the Veteran was first treated for sudden onset of low back pain with sciatica in July 2009 after a work-related lifting injury.  He was subsequently diagnosed with degenerative stenosis and osteoarthritis of the lumbar spine by radiographic imaging.  Thus, the Veteran holds a current diagnosis of degenerative disc and joint disease of the lumbar spine.  

Therefore, the dispositive issue on appeal concerns whether the Veteran's currently diagnosed degenerative disc and joint disease of the lumbar spine results from his parachute duties during active service.  The record includes medical opinions for and against this claim.

A July 2011 VA C&P examiner opined that it was less likely than not that the Veteran's degenerative stenosis of the lumbar spine was related to service.  This opinion was based on the fact that there was no back injury in service which was a severe enough to warrant treatment.  However, this opinion holds little probative value as the VA examiner did not consider whether the cumulative effects of the Veteran's parachute duties resulted in his lumbar spine disability.

A May 2012 VA C&P examiner initially opined that it was more likely than not that the Veteran's lumbar spine disability was related to his reported 409 parachute jumps during military service.  However, the examiner did not have the claims folder for review.  After reviewing the claims folder in August 2012, this examiner concluded that the Veteran's degenerative changes of his spine were more likely than not due to the normal process of aging.  In so finding, the examiner explained that the STRs did not reflect an actual lumbar spine injury or symptoms.

A December 2013 VA C&P examiner provided opinion that it was at least as likely as not that the Veteran's back pain was related to his frequent parachute jumping in service as such forces to the lower extremities and landing inappropriately could place pressure on the lower back and result in disc herniation as demonstrated by magnetic resonance imaging (MRI).

In an addendum dated January 23, 2014, the December 2013 VA C&P examiner opined that, although the Veteran's parachute history was at least as likely as not a contributing factor for his back condition, it was at least as likely as not that his current back condition was related to the intercurrent injury noted in 2009.  This examiner further concluded that it was at least as likely as not that the Veteran's currently demonstrated bilateral radiculopathy was related to his parachute jumps with an intercurrent injury noted in 2009.

In another opinion dated January 28, 2014, a different VA C&P examiner opined that the Veteran's intercurrent back injury in 2009 was an acute back strain with sciatica which occurred after a lifting injury.  It was determined that the work place injury did not result in the MRI findings of mild degenerative stenosis at the L3-4 and the L4-5 intervertebral nerve root canals bilaterally as these were chronic and long-standing in nature.  Based on the evidence, the examiner found that the Veteran's chronic lumbar spine degenerative stenosis with bilateral sciatica/radiculopathy was at least as likely as not related to the Veteran's parachute duties and less likely as not related to intercurrent injury which was mild and acute in nature.

The record also includes a comment by a VA clinician in July 2010 who observed that the Veteran had polyarticular degenerative joint disease which was "expected with service in special forces."

In weighing conflicting medical evidence and opinions, the Board may favor the opinion of one competent medical expert over another.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) and Owens v. Brown, 7 Vet. App. 429, 433 (1995).  A medical opinion or examination report must contain (1) a clear conclusion, (2) be based on supporting data, and (3) set forth a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Here, the VA examiners in May 2012, December 2013 and January 2014 clearly considered the potential that the Veteran's history of 409 parachute jumps could contribute to his currently manifested lumbar spine disability.  The May 2012 VA examiner ultimately concluded that the Veteran's degenerative changes were consistent with the natural aging process after a review of the claims folder.  The December 2013 VA examiner discussed the parachute jumping history as "contributing" to the current low back disability.  The January 28, 2014 VA C&P examiner found that the Veteran's intercurrent back injury was not responsible for the long-standing degenerative changes in the Veteran's lumbar spine, and further found that the Veteran's chronic lumbar spine degenerative stenosis with bilateral sciatica/radiculopathy was at least likely as not related to senior parachute badge and less likely as not related to intercurrent injury which was mild and acute in nature. 

Notably, in a January 2014 rating decision, the AOJ awarded service connection for bilateral radiculopathy based on the January 28, 2014 VA C&P examiner opinion.

The Board is persuaded that the probative medical opinions for and against this claim all appear to be in agreement that the Veteran's history of over 400 parachute jumps in service has the potential to cause degenerative changes in the lumbar spine.  This being the case, and considering the AOJ's service connection award for bilateral radiculopathy stemming from the lumbar spine, the Board concludes that the favorable and unfavorable evidence is at least in equipoise and, so, the claim must be granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for degenerative disc and joint disease of the lumbar spine is warranted.


ORDER

A 70 percent initial rating for PTSD is granted, subject to the law and regulations governing the award of monetary benefits.

Service connection for degenerative disc and joint disease of the lumbar spine is granted.


REMAND

As noted in the Introduction, a February 2014 rating decision granted service connection for patellar spurring of the left knee and assigned an initial noncompensable rating, effective February 5, 2013; denied service connection for cervical spine, left hip, right hip, and left ankle disabilities; and determined that the claim for service connection for a right knee disability remained denied because the evidence submitted was not new and material.  Thereafter, a March 2014 rating decision recharacterized the Veteran's left knee disability as left knee degenerative joint disease with mild bursitis and assigned an initial 10 percent rating, effective February 5, 2013. The Veteran filed a timely notice of disagreement as to the February 2014 rating decision in August 2014.  In this regard, the Board notes that the Veteran indicated in such notice of disagreement that he was seeking a 10 percent rating for his left knee disability, which was granted in the March 2014 rating decision; however, as he entered his notice of disagreement after such decision, it is unclear whether such increased rating satisfied his dissatisfaction.  See AB, supra.  Therefore, upon remand, the AOJ will be requested to issue a statement of the case addressing these issues.  See Manlincon v. West, 12 Vet. App. 238 (1999).  However, these issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

A statement of the case, containing all applicable laws and regulations, on the issues of entitlement to an initial rating in excess of 10 percent for left knee degenerative joint disease with mild bursitis; entitlement to service connection for cervical spine, left hip, right hip, and left ankle disabilities; and whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a right knee disability must be issued. The Veteran and his representative should be advised of the time period in which to perfect his appeal. Only if the Veteran's appeal as to these issues is perfected within the applicable time period, then such should return to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


